NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER J. McDANIELS,                             No. 17-35275

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05943-BHS-
                                                DWC
 v.

BELINDA STEWART, Religious Programs             MEMORANDUM*
Manager; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Washington state prisoner Peter J. McDaniels appeals pro se from the

district court’s order denying his motion for a preliminary injunction in his 42

U.S.C. § 1983 action alleging constitutional and statutory violations arising from

allegedly inadequate Halal meals. We have jurisdiction under 28 U.S.C. § 1292(a).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion. Jackson v. City & County of San Francisco,

746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying McDaniels’s third

motion for mandatory preliminary injunctive relief because McDaniels failed to

establish that absent such relief he is likely to suffer irreparable harm. See id.

(setting forth standard for issuance of preliminary injunction); Park Vill. Apartment

Tenants Ass’n v. Mortimer Howard Trust, 636 F.3d 1150, 1160 (9th Cir. 2011)

(stating that mandatory injunctions are not generally granted “unless extreme or

very serious damage will result” (citation and internal quotation marks omitted)).

      To the extent that McDaniels challenges any other orders, we lack

jurisdiction to consider them in this appeal. See 28 U.S.C. § 1292(a)(1) (court has

jurisdiction to review on an interlocutory basis the district court’s denial of

injunctive relief); see also 28 U.S.C. § 1291 (generally, court has jurisdiction over

appeals from final decisions of the district court only); Chacon v. Babcock, 640
F.2d 221, 222 (9th Cir. 1981) (absent certification under Fed. R. Civ. P. 54(b), an

order is not appealable unless it disposes of all claims as to all parties or judgment

is entered).

      We reject as without merit McDaniels’s contention that the district court

abused its discretion by imposing page limits on McDaniels’s filings.

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                      17-35275
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      McDaniels’s motion to include new evidence on appeal (Docket Entry No.

4) is denied.

      AFFIRMED.




                                          3                                       17-35275